Opinion filed May 21, 2015




                                       In The

        Eleventh Court of Appeals
                                    __________

                               No. 11-15-00082-CV
                                   __________

                      FRANK R. SALINAS, Appellant
                                          V.
                JASON ISAAC MIRAMONTES, Appellee


                    On Appeal from the 118th District Court
                               Howard County, Texas
                             Trial Court Cause No. 50077


                     MEMORANDUM OPINION
      Appellant, Frank R. Salinas, filed a notice of appeal on April 7, 2015. When
the appeal was filed, the clerk of this court requested that Appellant forward the $195
filing fee on or before April 17, 2015. We notified Appellant by letter dated April
23, 2015, that the $195 filing fee was past due. In that letter, we directed Appellant
to pay the filing fee on or before May 4, 2015, and informed him that the failure to
comply “may result in dismissal of the case.” As of this date, Appellant has not
remitted the filing fee.
      Because Appellant has failed to pay the required filing fee in this appeal, we
dismiss the appeal. TEX. R. APP. P. 5, 42.3.


                                                   PER CURIAM


May 21, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2